DETAILED ACTION
Applicant’s Amendment filed on February 23, 2022 has been reviewed. 
Claims 1, 4, 9, 12, 17 and 20 are amended in the amendment.
Claims 1-20 have been examined.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 8-9, 11-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2020/057488 A1), hereinafter referred to as Zhu, in view of Livanos et al. (US 2020/0028920 A1), hereinafter referred to as Livanos, and further in view of Li et al. (US 2019/0158408 A1), hereinafter referred to as Li.

With respect to claim 1, Zhu teaches A method comprising: 
detecting, by a network device that is an application function (AF) or a network exposure function (NEF), a trigger event (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15); 
generating, by the network device based on the detecting, a request for binding information from a binding service function (BSF) (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, figs. 1 and 6; an application network element as an AF , wherein the request includes a query parameter (where the first request message is used for querying as a policy A target policy control network element that provides a session service, wherein the target policy control network element and the source policy control network element belong to the same policy control network element set, and the first request message includes a policy session of the policy session A group identifier and / or session information of the policy session, where the policy session group identifier of the policy session is used to indicate a policy session group to which the policy session belongs, and the session information of the policy session is used to indicate the policy session, page 34: paragraph 5); 
transmitting, by the network device to the BSF, the request (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6); and 
receiving, by the network device from the BSF, a response that includes the binding information (the receiving unit 502 is configured to receive a first response message sent by the binding support network element, page 34: paragraph 6), wherein the binding information includes the network address of a policy control network device of the type (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control network element, page 34: .
 Zhu does not explicitly teach 
wherein the request includes a query parameter that indicates a type, among multiple types, of a policy control network device for which the network device does not have a network address;
However, Livanos teaches 
wherein the request includes a query parameter that indicates a type, among multiple types, of a policy control network device for which the network device does not have a network address (in order to serve the request, however, the NEF need to identify one or more currently-serving NF instances of the UE for configuration, para. 0058; the request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0059; fig. 14; the different NF types include an AMF type, an SMF type, and a PCF type [a query parameter that indicates a type of a policy control network device], para. 0036) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002); 
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the method of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).

wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI);
However, Li teaches 
wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI) (the AF request is a result of the AF's detection of peer to peer traffic, the AF request triggers immediate P2P path establishment, para. 0121; the request indicates that P2P path establishment is to be initiated upon detection of designated P2P traffic, para. 0129; the AF 1430 sends an AF request; providing the S-NSSAI and/or DNN and/or application ID included in the AF request to the BSF, para. 0214; also see para. 0245) in order to facilitate access to the data network as taught by Li (para. 0079);
Therefore, based on Zhu in view of Livanos, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the method of Zhu in view of Livanos in order to facilitate access to the data network as taught by Li (para. 0079).

With respect to claim 3, Zhu teaches The method of claim 1, wherein the binding information includes at least one of an identifier or a network address of the type of the PCF (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control network element, page 34: paragraph 6; the identification information of the target policy control network element .

With respect to claim 4, Zhu teaches The method of claim 1, wherein the type of policy control network device includes a type of policy charging and rules function or a type of policy and charging enforcement function  (where the first request message is used for querying as a policy A target policy control network element that provides a session service, wherein the target policy control network element and the source policy control network element belong to the same policy control network element set, page 34: paragraph 5; the policy control network element is a policy and charging rules function (PCRF) network element, page 14: paragraph 2).

With respect to claim 5, Zhu in view of Livanos, and further in view of Li teaches The method of claim 1 as described above, 
Further, Livanos teaches wherein the request further includes at least one of an identifier of an end device or a data network name (the NBEF (NF Bindings Exposure Function) receive from an application function (AF) a message which indicates a request, para. 0062; the AF request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0058-0059; fig. 14) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002). 


With respect to claim 6, Zhu in view of Livanos, and further in view of Li teaches The method of claim 1 as described above, 
Further, Li teaches wherein the trigger event includes an initiation of a packet data unit (PDU) session associated with an end device (UE-1 initiates a packet data unit (PDU) session establishment procedure involving an application server (AS), and uses the established PDU session to send application traffic, para. 0003 and 0154) in order to facilitate access to the data network as taught by Li (para. 0079).
Therefore, based on Zhu in view of Livanos, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the method of Zhu in view of Livanos in order to facilitate access to the data network as taught by Li (para. 0079).

With respect to claim 8, Zhu teaches The method of claim 1, wherein the network device is part of a core network (in a 5G communication system, the application network element may be an application function (AF) network element, page 14: paragraph 10).

A network device (an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15) comprising: 
a processor configured to (the processor 803 for executing instructions or programs stored in the memory 802, page 36: paragraph 8): 
detect a trigger event, wherein the network device is an application function (AF) or a network exposure function (NEF) (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15);
generate, based on the detection, a request for binding information from a binding service function (BSF) (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF , wherein the request includes a query parameter (where the first request message is used for querying as a policy A target policy control network element that provides a session service, wherein the target policy control network element and the source policy control network element belong to the same policy control network element set, and the first request message includes a policy session of the policy session A group identifier and / or session information of the policy session, where the policy session group identifier of the policy session is used to indicate a policy session group to which the policy session belongs, and the session information of the policy session is used to indicate the policy session, page 34: paragraph 5); 
transmit, to the BSF, the request (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6); and 
receive, from the BSF, a response that includes the binding information (the receiving unit 502 is configured to receive a first response message sent by the binding support network element, page 34: paragraph 6), wherein the binding information includes the network address of a policy control network device of the type (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control .
Zhu does not explicitly teach 
wherein the request includes a query parameter that indicates a type, among multiple types, of a policy control network device for which the network device does not have a network address;
However, Livanos teaches 
wherein the request includes a query parameter that indicates a type, among multiple types, of a policy control network device for which the network device does not have a network address (in order to serve the request, however, the NEF need to identify one or more currently-serving NF instances of the UE for configuration, para. 0058; the request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0059; fig. 14; the different NF types include an AMF type, an SMF type, and a PCF type [a query parameter that indicates a type of a policy control network device], para. 0036) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002); 
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the network device of Zhu in order to facilitate 
Zhu in view of Livanos does not explicitly teach
wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI);
However, Li teaches 
wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI) (the AF request is a result of the AF's detection of peer to peer traffic, the AF request triggers immediate P2P path establishment, para. 0121; the request indicates that P2P path establishment is to be initiated upon detection of designated P2P traffic, para. 0129; the AF 1430 sends an AF request; providing the S-NSSAI and/or DNN and/or application ID included in the AF request to the BSF, para. 0214; also see para. 0245) in order to facilitate access to the data network as taught by Li (para. 0079);
Therefore, based on Zhu in view of Livanos, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the network device of Zhu in view of Livanos in order to facilitate access to the data network as taught by Li (para. 0079).

With respect to claim 11, Zhu teaches The network device of claim 9, wherein the binding information includes at least one of an identifier or a network address of the type of the PCF (where the first response message carries a first identifier, and .

With respect to claim 12, Zhu teaches The network device of claim 9, wherein the type of policy control network device includes a type of policy charging and rules function or a type of policy and charging enforcement function type of policy control network device includes a type of policy charging and rules function or a type of policy and charging enforcement function  (where the first request message is used for querying as a policy A target policy control network element that provides a session service, wherein the target policy control network element and the source policy control network element belong to the same policy control network element set, page 34: paragraph 5; the policy control network element is a policy and charging rules function (PCRF) network element, page 14: paragraph 2).

With respect to claim 13, Zhu in view of Livanos, and further in view of Li teaches The network device of claim 9 as described above, 
Further, Livanos teaches wherein the request further includes at least one of an identifier of an end device or a data network name (the NBEF (NF Bindings . 
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the network device of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).

With respect to claim 14, Zhu in view of Livanos, and further in view of Li teaches The network device of claim 9 as described above, 
Further, Li teaches wherein the trigger event includes an initiation of a packet data unit (PDU) session associated with an end device (UE-1 initiates a packet data unit (PDU) session establishment procedure involving an application server (AS), and uses the established PDU session to send application traffic, para. 0003 and 0154) in order to facilitate access to the data network as taught by Li (para. 0079).
Therefore, based on Zhu in view of Livanos, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the network device of Zhu in view of Livanos in order to facilitate access to the data network as taught by Li (para. 0079).

The network device of claim 9, wherein the network device is part of a core network (in a 5G communication system, the application network element may be an application function (AF) network element, page 14: paragraph 10).

With respect to claim 17, Zhu teaches A non-transitory computer-readable storage medium storing instructions executable by a processor of a network device (the memory 802 stores instructions or programs, and the processor 803 for executing instructions or programs stored in the memory 802, page 36: paragraph 8; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15), which when executed cause the network device to: 
detect a trigger event, wherein the network device is an application function (AF) or a network exposure function (NEF) (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15);
generate, based on the detection, a request for binding information from a binding service function (BSF) (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, figs. 1 and 6; an application network element as an AF network element, a binding support network element as a BSF network element; further, the AF network element is referred to as AF, the BSF network element is referred to as BSF, page 14: paragraphs 14-15), wherein the request includes a query parameter (where the first request message is used for querying as a policy A target policy control network element that provides a session service, wherein the target policy control network element and the source policy control network element belong to the same policy control network element set, and the first request message includes a policy session of the policy session A group identifier and / or session information of the policy session, where the policy session group identifier of the policy session is used to indicate a policy session group to which the policy session belongs, and the session information of the policy session is used to indicate the policy session, page 34: paragraph 5); 
transmit, to the BSF, the request (the application network element includes a sending unit 501 and a receiving unit 502; a sending unit 501 is configured to send a first request message to a binding support network element after the sending unit fails to send a message related to a policy session to a source policy control network element, page 34: paragraph 5; figs. 1 and 6); and 
receive, from the BSF, a response that includes the binding information (the receiving unit 502 is configured to receive a first response message sent by the binding support network element, page 34: paragraph 6), wherein the binding information includes the network address of a policy control network device of the type (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control network element, page 34: paragraph 6; the identification information of the target policy control network element may be any of the following information: the IP address information of the target policy control network element, page 27: paragraphs 7-8).
Zhu does not explicitly teach 
wherein the request includes a query parameter that indicates a type, among multiple types, of a policy control network device for which the network device does not have a network address;
However, Livanos teaches 
wherein the request includes a query parameter that indicates a type, among multiple types, of a policy control network device for which the network device does not have a network address (in order to serve the request, however, the NEF need to identify one or more currently-serving NF instances of the UE for configuration, para. 0058; the request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0059; fig. 14; the different NF types include an AMF type, an SMF type, and a PCF type [a query parameter that indicates a type of a policy control network device], para. 0036) in order to facilitate ; 
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the medium of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).
Zhu in view of Livanos does not explicitly teach
wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI);
However, Li teaches 
wherein the request includes a query parameter that indicates single network slice selection assistance information (S-NSSAI) (the AF request is a result of the AF's detection of peer to peer traffic, the AF request triggers immediate P2P path establishment, para. 0121; the request indicates that P2P path establishment is to be initiated upon detection of designated P2P traffic, para. 0129; the AF 1430 sends an AF request; providing the S-NSSAI and/or DNN and/or application ID included in the AF request to the BSF, para. 0214; also see para. 0245) in order to facilitate access to the data network as taught by Li (para. 0079);
Therefore, based on Zhu in view of Livanos, and further in view of Li, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Li to the medium of Zhu in view of Livanos in order to facilitate access to the data network as taught by Li (para. 0079).

With respect to claim 19, Zhu teaches The non-transitory computer-readable storage medium of claim 17, wherein the binding information includes at least one of an identifier or a network address of the type of the PCF (where the first response message carries a first identifier, and the first identifier is an identifier of the target policy control network element, page 34: paragraph 6; the identification information of the target policy control network element may be any of the following information: the IP address information of the target policy control network element, page 27: paragraphs 7-8).

With respect to claim 20, Zhu teaches The non-transitory computer-readable storage medium of claim 17, wherein the type of policy control network device includes a type of policy charging and rules function or a type of policy and charging enforcement function type of policy control network device includes a type of policy charging and rules function or a type of policy and charging enforcement function  (where the first request message is used for querying as a policy A target policy control network element that provides a session service, wherein the target policy control network element and the source policy control network element belong to the same policy control network element set, page 34: paragraph 5; the policy control network element is a policy and charging rules function (PCRF) network element, page 14: paragraph 2).

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2020/057488 A1), hereinafter referred to as Zhu, in view of Livanos et al. (US 2020/0028920 A1), hereinafter referred to as Livanos, and further in view of Li et al. (US 2019/0158408 A1), hereinafter referred to as Li, and furthermore in view of DAO et al. (US 2018/0199398 A1), hereinafter referred to as DAO.

With respect to claim 2, Zhu in view of Livanos, and further in view of Li teaches The method of claim 1 as described above, 
Further, Livanos teaches wherein the type of the policy control network device includes a type of a policy control function (PCF) (in order to serve the request, however, the NEF need to identify one or more currently-serving NF instances of the UE for configuration, para. 0058; the request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0059; fig. 14; the different NF types include an AMF type, an SMF type, and a PCF type [a query parameter that indicates a type of a policy control network device], para. 0036) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002),
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the method of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).
 wherein the type of the PCF is an access management PCF or a session management PCF.
However, DAO teaches wherein the type of the PCF is an access management PCF or a session management PCF (sending a SMF-PCF UE policy request message, which include the required policy for the additional PDU flow that the UE requested, para. 0177) in order to allow the core network to efficiently handle PDU sessions of various applications as taught by DAO (para. 0134).
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of DAO, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of DAO to the method of Zhu in view of Livanos, and further in view of Li in order to allow the core network to efficiently handle PDU sessions of various applications as taught by DAO (para. 0134).

With respect to claim 10, Zhu in view of Livanos, and further in view of Li teaches The network device of claim 9 as described above, 
Further, Livanos teaches wherein the type of the policy control network device includes a type of a policy control function (PCF) (in order to serve the request, however, the NEF need to identify one or more currently-serving NF instances of the UE for configuration, para. 0058; the request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0059; fig. 14; the different NF types include an AMF type, an SMF type, and a PCF type [a query parameter that indicates a type of a policy control network device], para. 0036) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002),
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the network device of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).
Zhu in view of Livanos, and further in view of Li does not explicitly teach wherein the type of the PCF is an access management PCF or a session management PCF.
However, DAO teaches wherein the type of the PCF is an access management PCF or a session management PCF (sending a SMF-PCF UE policy request message, which include the required policy for the additional PDU flow that the UE requested, para. 0177) in order to allow the core network to efficiently handle PDU sessions of various applications as taught by DAO (para. 0134).
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of DAO, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of DAO to the network device of Zhu in view of Livanos, and further in view of Li in order to allow the core network to efficiently handle PDU sessions of various applications as taught by DAO (para. 0134).

The non-transitory computer-readable storage medium of claim 17 as described above, 
Further, Livanos teaches wherein the type of the policy control network device includes a type of a policy control function (PCF) (in order to serve the request, however, the NEF need to identify one or more currently-serving NF instances of the UE for configuration, para. 0058; the request include a UE identifier of the UE and further include an indicated NF type of the serving NF instance, para. 0059; fig. 14; the different NF types include an AMF type, an SMF type, and a PCF type [a query parameter that indicates a type of a policy control network device], para. 0036) in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002),
Therefore, based on Zhu in view of Livanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Livanos to the medium of Zhu in order to facilitate communications for user equipment (UE) operating in the 5G mobile network as taught by Livanos (para. 0002).
Zhu in view of Livanos, and further in view of Li does not explicitly teach wherein the type of the PCF is an access management PCF or a session management PCF.
However, DAO teaches wherein the type of the PCF is an access management PCF or a session management PCF (sending a SMF-PCF UE policy request message, which include the required policy for the additional PDU flow that the .
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of DAO, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of DAO to the medium of Zhu in view of Livanos, and further in view of Li in order to allow the core network to efficiently handle PDU sessions of various applications as taught by DAO (para. 0134).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (WO 2020/057488 A1), hereinafter referred to as Zhu, in view of Livanos et al. (US 2020/0028920 A1), hereinafter referred to as Livanos, and further in view of Li et al. (US 2019/0158408 A1), hereinafter referred to as Li, and furthermore in view of Salkintzis (US 2020/0280562 A1).

With respect to claim 7, Zhu in view of Livanos, and further in view of Li teaches The method of claim 1 as described above, 
Zhu in view of Livanos, and further in view of Li does not explicitly teach wherein the request includes a Hypertext Transfer Protocol (HTTP) GET message, and the response includes an HTTP 200 OK message.
However, Salkintzis teaches wherein the request includes a Hypertext Transfer Protocol (HTTP) GET message (the AF 138 use HTTP requests, such as the GET request, to request user information, para. 0068), and the response includes an HTTP 200 OK message (responding using HTTP 200 OK responses, para. 0068) in order to allow for enhanced connectivity to services offered by the third-party application server and/or improved user experience via the data connection as taught by Salkintzis (para. 0045). 
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Salkintzis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Salkintzis to the method of Zhu in view of Livanos, and further in view of Li in order to allow for enhanced connectivity to services offered by the third-party application server and/or improved user experience via the data connection as taught by Salkintzis (para. 0045).

With respect to claim 15, Zhu in view of Livanos, and further in view of Li teaches The network device of claim 9 as described above, 
Zhu in view of Livanos, and further in view of Li does not explicitly teach wherein the request includes a Hypertext Transfer Protocol (HTTP) GET message, and the response includes an HTTP 200 OK message.
However, Salkintzis teaches wherein the request includes a Hypertext Transfer Protocol (HTTP) GET message (the AF 138 use HTTP requests, such as the GET request, to request user information, para. 0068), and the response includes an HTTP 200 OK message (responding using HTTP 200 OK responses, para. 0068) in order to allow for enhanced connectivity to services offered by the third-party application . 
Therefore, based on Zhu in view of Livanos, further in view of Li, and furthermore in view of Salkintzis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Salkintzis to the network device of Zhu in view of Livanos, and further in view of Li in order to allow for enhanced connectivity to services offered by the third-party application server and/or improved user experience via the data connection as taught by Salkintzis (para. 0045).

Response to Arguments
Applicant's arguments filed on October 15, 2021 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H. Hwang can be reached on (571)272-40364036.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
March 17, 2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447